DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 02/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 5, 8, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

Claims 11-14 are allowable. The restriction requirement among Species I-IV, as set forth in the Office action mailed on 02/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/22/2021 is partially withdrawn.  Claim 14, directed to Species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5, 8, and 15-20, directed to Species III and IV are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (US PGPUB 2008/0115025).
Regarding claim 1, Figure 1 of Frederick discloses a semiconductor device comprising:
a scan input circuit configured to receive a scan input signal [si], a first data signal [d], and a scan enable signal [nse] and select any one of the first data signal and the scan input signal, in response to the scan enable signal, to output a first select signal [paragraphs 5-7]
a master latch configured to latch the first select signal to output a first output signal [26]
a slave latch configured to latch the first output signal to output a second output signal [28]
a first inverter configured to invert the second output signal to output a final output signal [inverter connected to 29]
a scan output circuit configured to receive a signal output from the slave latch and an external signal to output a first scan output signal [NAND gate connected to 39]

Regarding claim 9, Figure 1 of Frederick discloses wherein the slave latch includes a second inverter, the second inverter inverts the second output signal to output a third output signal [non-clocked inverter of 28], and the external signal being an inverted scan enable signal [se].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US PGPUB 2008/0115025).
Regarding claim 2, Frederick does not explicitly disclose
wherein the scan output circuit includes a first scan output inverter configured to invert the second output signal to output a third output signal
a second scan output inverter configured to invert the third output signal to output a fourth output signal
However, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Frederick by using two output inverters for the purpose of buffering the signal input to the NAND gate, since it was well-known in the art to use two inverters to form a buffer circuit for buffering a signal and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 3, Figure 1 of Frederick, as applied to claim 2, discloses wherein the scan output circuit includes a scan logic operation gate configured to receive the external signal and the fourth output signal and perform a logic operation on the external signal and the fourth output signal to output a scan output signal [NAND gate connected to 39].

Regarding claim 4, Figure 1 of Frederick, as applied to claim 3, discloses wherein the scan logic operation gate includes a scan output NAND gate, and the external signal includes the scan enable signal [NAND gate connected to 39].

Allowable Subject Matter
Claims 11-14 are allowed.

Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842